Per Curiam,
These two appeals raise the same questions and may, therefore, be disposed of together. The complaint of the appellant is not that its lands have been assessed too high, but that others of the same relative or greater value have been assessed too low, and it is most earnestly contended that the court below should have sustained the appeals from the valuations fixed by the county commissioners as a board of revision. We have not been persuaded that either of these appeals ought to be sustained. What was said in Mineral Railroad and Mining Company v. Northumberland County Commissioners, 229 Pa. 436, fully vindicates the action of the court below.
Appeals dismissed at appellant’s costs.